     Case 2:20-cv-01709-KJD-VCF Document 7 Filed 12/07/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ANTHONY BAILEY,                                      Case No. 2:20-cv-01709-KJD-VCF
4                                            Plaintiff                    ORDER
5            v.
6     N.D.O.C., et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On September 23, 2020 and November 24, 2020, this Court ordered Plaintiff to file

11   a fully complete application to proceed in forma pauperis or pay the full $400 filing fee for

12   a civil action. (ECF Nos. 3 and 5). On December 2, 2020, Plaintiff filed a motion to clarify.

13   (ECF No. 6).

14          To date, Plaintiff has not filed an income account statement for the previous

15   six-month period with his applications to proceed in forma pauperis at ECF Nos. 1 and

16   4. The Court cannot proceed in this case until Plaintiff files a fully complete application

17   to proceed in forma pauperis including an income account statement for the previous

18   six-month period or pays the $400 filing fee.

19          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

20   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

21   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

22   inmate must submit all three of the following documents to the Court:

23          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

24          Court’s approved form (i.e., pages 1 through 3 with the inmate’s two signatures on

25          page 3),

26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

27          official (i.e., page 4 of this Court’s approved form), and

28          (3) a copy of the inmate’s prison or jail trust fund account statement for the
     Case 2:20-cv-01709-KJD-VCF Document 7 Filed 12/07/20 Page 2 of 3



1    previous six-month period.
2           The Court will grant Plaintiff until February 2, 2021 to file a         fully complete
3    application to proceed in forma pauperis containing all three of the required documents.
4    Plaintiff shall file a fully complete application to proceed in forma pauperis, including a
5    fully executed and current Financial Certificate and an inmate account statement for the
6    previous six-month period or pay the full $400 filing fee on or before February 2, 2021.
7    Absent unusual circumstances, the Court will not grant any further extensions of time.
8           If Plaintiff does not file a fully complete application to proceed in forma pauperis
9    with all three required documents on or before February 2, 2021, this case will be subject
10   to dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff
11   is able to acquire all three of the documents needed to file a fully complete application to
12   proceed in forma pauperis or pays the full $400 filing fee.
13   II.    CONCLUSION
14          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion to clarify (ECF
15   No. 6) is denied as moot.
16          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
17   approved form application to proceed in forma pauperis by an inmate, as well as the
18   document entitled information and instructions for filing an in forma pauperis application.
19          IT IS FURTHER ORDERED that on or before February 2, 2021, Plaintiff will either
20   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
21   administrative fee) or file with the Court:
22          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
23          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
24          signatures on page 3),
25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
26          official (i.e. page 4 of this Court’s approved form), and
27          (3) a copy of the inmate’s prison or jail trust fund account statement for the
28   previous six-month period.



                                                   -2-
     Case 2:20-cv-01709-KJD-VCF Document 7 Filed 12/07/20 Page 3 of 3



1           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
2    application to proceed in forma pauperis with all three documents or pay the full $400
3    filing fee for a civil action on or before February 2, 2021, this case will be subject to
4    dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
5    number, when Plaintiff has all three documents needed to file a complete application to
6    proceed in forma pauperis or pays the the full $400 filing fee.
7           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
8    (ECF No.1-1) but will not file it at this time.
9                   12-7-2020
            DATED: _______________
10
11                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
